IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


GIBRALTAR ROCK, INC. AND SAHARA        : No. 508 MAL 2015
SAND, INC.                             :
                                       :
                                       : Petition for Allowance of Appeal from
            v.                         : the Order of the Commonwealth Court
                                       :
                                       :
NEW HANOVER TOWNSHIP                   :
                                       :
                                       :
JOHN AUMAN, DAVID EDDINGER,            :
DAWNA EDDINGER, CAROL STEVENS,         :
Intervenors                            :
                                       :
                                       :
                                       :
PETITION OF: NEW HANOVER               :
TOWNSHIP                               :


                                  ORDER



PER CURIAM

      AND NOW, this 16th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.